                             IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE MIDDLE DISTRICT OF ALABAMA

IN RE:                                                      Case No. 16-30146-BPC
                                                            Chapter 13
LOIS JANE COLLIER




                             Debtor (s)


PURSUANT TO LOCAL RULE 3007-1, THIS OBJECTION WILL BE TAKEN UNDER ADVISEMENT BY
THE COURT AND MAY BE RULED UPON UNLESS A PARTY IN INTEREST FILES A RESPONSE
WITHIN 30 DAYS OF THE DATE OF SERVICE. RESPONSES MUST BE SERVED UPON THE MOVING
PARTY AND, IN THE MANNER DIRECTED BY LOCAL RULE 5005 -1, FILED WITH THE CLERK
ELECTRONICALLY OR BY U.S. MAIL ADDRESSED AS FOLLOWS: CLERK, U.S. BANKRUPTCY
COURT, ONE CHURCH STREET, MONTGOMERY, AL 36104.

                                    TRUSTEE'S OBJECTION TO CLAIM
   COMES NOW, the Trustee, in the above-styled case, and objects to Court Claim #3 of Us Bank Trust
Na. As grounds for said objection, the Trustee states as follows:

         By previous order, this Honorable Court granted relief from stay in favor of the above
         creditor. The Trustee wrote to the creditor requesting that the creditor amend its claim to
         reflect any proceeds realized upon disposition of the collateral. There has been no response
         to the Trustee's written request. The Trustee contends that a purpose would be served with
         the granting of this objection to claim.

     WHEREFORE, the Trustee objects to Court Claim #3 of Us Bank Trust Na, and moves this
Honorable Court to reduce the claim to the amount paid, with a balance of zero, and for any such other
relief as this Court deems proper.

    Respectfully submitted this Tuesday, April 16, 2019.
                                                                  Sabrina L. McKinney
                                                                  Chapter 13 Standing Trustee

                                                              By: /s/ Sabrina L. McKinney
                                                                 Sabrina L. McKinney
                                                                 Chapter 13 Trustee
Office of the Chapter 13 Trustee
P.O. Box 173
Montgomery, AL 36101-0173
Phone:(334) 262-8371
Fax:(334) 262-8599
Email: 13Trustee@ch13mdal.org




  Case 16-30146           Doc 40     Filed 04/16/19 Entered 04/16/19 16:15:43                Desc Main
                                        Document Page 1 of 2
                                      CERTIFICATE OF SERVICE

    I, the undersigned, hereby certify that I have served copies of the foregoing Trustee 's Objection to
Court Claim #3 of Us Bank Trust Na on the parties listed below by either electronic mail or by First -Class
U.S. Mail, postage prepaid and properly addressed, this Tuesday, April 16, 2019.


                                                                 /s/ Sabrina L. McKinney
                                                                 Sabrina L. McKinney
                                                                 Chapter 13 Trustee
Copy to: LOIS JANE COLLIER
         US BANK TRUST NA
         JEFFREY J COURTNEY




  Case 16-30146         Doc 40     Filed 04/16/19 Entered 04/16/19 16:15:43                Desc Main
                                      Document Page 2 of 2
